Citation Nr: 1550055	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to service connection for a hernia disability.

6.  Entitlement to service connection for residuals of a back injury.

7.  Entitlement to service connection for a cervical spine disability.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserve.  Service personnel records show that he had a period of active duty for training (ACDUTRA) from January 12, 1958, to July 11, 1958, and other reserve service from August 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  In October 2010, the Montgomery, Alabama, RO, denied service connection for right ear hearing loss, sleep apnea, hypertension, left eye injury, and a hernia condition, among other conditions.  In September 2012, the Seattle, Washington, RO, denied service connection for PTSD.  The appellant appealed from the denials of each of these issues.  The case was most recently transferred to the Oakland, California, RO.

The RO did not adjudicate whether new and material evidence was received to reopen the claim for hypertension that was previously denied in 1993.  This is a threshold question, however, in any case involving a previously denied claim.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The appellant has moved frequently during the course of his appeal, and there were several instances where mail was returned as undeliverable, including in October 2015 and November 2015.  The appellant's last reported address was via an October 6, 2015, fax, in which he stated that he was homeless but still received mail at a specified address in Sacramento, California.  It appears that the appellant has received all necessary notice for the issues on appeal, and he appeared at the October 7, 2015, Board hearing.

The appellant testified at a Board hearing via videoconference from the Sacramento, California, RO in October 2015.  The appellant revoked his prior appointment of a representative in October 2015, and he appeared unrepresented at hearing.

Several additional issues have been raised but are not currently before the Board on appeal; however, some of them are inextricably intertwined with issues on appeal.  

In addition to the issues listed above, in the October 2010 rating decision, the RO denied applications to reopen claims of entitlement to service connection for degenerative joint disease of the lumbar spine, for a back injury (also claimed as thoracic back and full back condition), and for degenerative joint disease of the cervical spine (also claimed as cervical back and entire back condition).  The appellant did not include these issues in his December 2010 notice of disagreement.  

The RO had previously denied service connection for residuals of a back injury in July 1992.  In August 1992, the RO received the appellant's DD-214, certificate of release from active duty.  The RO did not determine whether this was new and material evidence, as then existent regulations would have required.  38 C.F.R. § 3.156(a),(b) (1989).  Because there was no determination as to whether the evidence was new and material, the July 1992 decision has remained pending.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

The appellant's contentions in October 2013 are construed as a timely notice of disagreement with the pending rating decision.  

In a September 2012 rating decision, the AOJ denied service connection for posttraumatic stress disorder (PTSD).  As noted above, in an April 8, 2013, letter, the AOJ stated that it was resending to the appellant a copy of "our decision letter completed on September 14, 2012" that had been returned as undeliverable.  It is presumed that this referred to, at least, the notice letter for the September 2012 rating decision that denied service connection for PTSD.  Accordingly, the appeal period for the denial of the PTSD claim was until one year after this notice letter was sent, or April 8, 2014.  

In October 2013 and November 2013, within the appeal period, VA received evidence from the appellant including reports that he had nightmares about being physically assaulted during service, and that he sought treatment on sick call but his treatment records were not available.  There was also an October 2013 Disability Benefits Questionnaire examination that noted diagnoses of PTSD and major depressive disorder.  This was new and material evidence received within the appeal period, and the claim that was denied in the September 2012 rating decision remained pending.  See 38 C.F.R. § 3.156(a), (b).  The appellant's statements did not, however, express a disagreement or indicate an intent to appeal from the prior denial, so as to constitute a notice of disagreement.  See 38 C.F.R. § 20.201; Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (revising 38 C.F.R. § 20.201 to require that a notice of disagreement be filed on a standard VA form).   

The issue of service connection for PTSD has remained pending.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This issue is; however, inextricably intertwined with that of entitlement to service connection for a sleep disorder, because there is some evidence that there is a sleep disturbance related to a psychiatric disability.  

The appellant also raised the issues of entitlement to service connection for disabilities in the feet, legs, and hip, in a statement received by VA in November 2013.  These issues have not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to service connection for a sleep disorder, to include sleep apnea; service connection for hypertension; whether new and material evidence has been received to reopen a claim for service connection for residuals of a back injury and service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant's current right ear hearing loss disability did not manifest or have its onset during active service, there was no continuity of symptomatology since active service, and the current disability is not otherwise linked to service.

2.  The RO previously denied service connection for hypertension in June 1993, with notice to the appellant in July 1993 of the denial and appellate rights, but he did not appeal and no new and material evidence was received in the appeal period.

3.  Evidence received since the last final denial includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

4.  The appellant did not have a left eye injury, disease, symptoms, or diagnosis during active service; and no current disability is otherwise linked to service.

5.  The appellant did not have a hernia injury, disease, symptoms, or diagnosis during active service; and no current disability is otherwise linked to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2015).

2.  The June 1993 RO denial of service connection for hypertension, with notice to the Veteran in July 1993, became final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2015). 

3.  The criteria for service connection for a left eye disability are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.

4.  The criteria for service connection for a hernia condition are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As previously denied service connection claim for hypertension is being reopened herein, no further notice or development is needed in this regard.  

For the other claims decided herein, VA provided full notice to the appellant in July 2010 and September 2010, prior to the initial denial on appeal, of the evidence and information needed to substantiate his claims, including based on Reserve service.  

Further, the October 2015 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The Veterans Law Judge explained the requirements for establishing service connection, indicated that missing evidence included a link between the current disabilities and something in service, and suggested that lay or medical evidence could be sufficient.  The judge also asked questions to obtain pertinent evidence as to the nature of the claimed disabilities, the timing of symptoms, and any outstanding medical evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).

Some of the appellant's service records that could potentially support his claims appear to have been destroyed in a fire.  In a September 2007 letter, the National Personnel Records Center (NPRC) indicated that the appellant's service treatment records were fire-related, although some of them were available but singed, and that they had been forwarded to VA in June 1992.  Those documents are of record, as well as the appellant's service personnel records regarding his dates of service, assignments, and trainings completed.  The appellant served in the U.S. Army Reserve, with a period of ACDUTRA for basic and combat training from January 1958 to July 1958, and other service from the time of his enlistment in August 1956 until his honorable discharge in December 1958.  There were no periods of active duty service.  The appellant claims that his conditions are related to his period of training, or ACDUTRA, in 1958.  Thus, attempting to obtain any additional service records, to include other possible periods of ACDUTRA or IDT, would not have a reasonable possibility of helping to substantiate the claims, and is not necessary. 

The Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule in fire-related cases.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of some or all of the service records does not, however, obviate the need to have nexus evidence linking the current disability to active service.  See Russo v. Brown, 9 Vet. App. 46 (1996); cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

With regard to post-service records, the claims file includes VA treatment records from multiple identified facilities dated since April 1992, as reported by the appellant and otherwise identified through a search of the VA system in September 2010 showing facilities at which the appellant may have received treatment.  In July 2010, a search yielded negative responses for any progress notes at the Chicago, Nashville, Oklahoma, Reno, and Las Vegas facilities.  The appellant has generally reported receiving VA treatment beginning in April 1992, including in a May 1993 claim very close that time period.  In January 2009, however, he reported receiving treatment in Houston, Texas, and Cleveland, Ohio, since 1980.  The file includes responses from these facilities in February 2009 and March 2009, respectively, that records from the 1980s were unavailable.  The appellant has been notified of the unavailable records, and he had an opportunity to provide any missing records.  In June 2012, the appellant reported treatment at several additional VA facilities in California.  Records obtained from the San Francisco and Palo Alto systems include information from the Livermore facility, and the Stockton facility is located in the Palo Alto VA healthcare system.  

There is no indication or argument that further search would successfully obtain any outstanding VA treatment records, or that any such records would have a reasonable likelihood of substantiating the claims on appeal.  The appellant has not asserted that he had hypertension ever his since service in 1958; rather, he reported having his blood pressure checked at a Nashville VA facility in the 1980s, and he has asserted that he had high blood pressure due to stress or due to a pill that he was given in service at different points.  Similarly, there is no suggestion that the appellant had VA treatment for a hernia prior to 1992, or that any of his VA treatment regarding a possible hernia is not of record.  Although the appellant reported seeking private treatment from his family doctor for soreness, he testified in October 2015 that "a hernia didn't show until later years."  There are notations in VA treatment records and examinations regarding the appellant's complaints of soreness in the abdomen and groin, as well as examination for the existence of a hernia from 1992 forward, and a hernia operation in 2006.  He has not reported that any VA provider told him that his claimed conditions are related to service. 

In his December 2009 claim, the appellant reported treatment by a family doctor after discharge from service.  Similarly, during the October 2015 hearing, he testified to private treatment from his family practitioner, Dr. Akins, in the past for several conditions.  He has stated that this provider is deceased and his records are no longer available.  The claims file includes records from other private facilities dated from 1992 forward.  To the extent that there may other private records available, the appellant has not authorized VA to obtain them, and there is no indication that they would have a reasonable likelihood of substantiating his claims.  

The appellant also submitted some records pertaining to his disability benefits from the Social Security Administration (SSA), including the August 1993 decision that summarized his disabilities at that time, and an August 1993 psychiatric evaluation.  In March 2010, VA received a response from the SSA to a request for all records, which indicated that no records were available.

At a VA audiology examination in September 2010, the examiner diagnosed right ear hearing loss based on pure tone thresholds and speech recognition scores, and recorded the functional effects of the hearing disability.  The examiner concluded that an opinion regarding any link to service could not be provided without resorting to mere speculation, based on a review of all procurable and available evidence, including service records, post-service records, and medical knowledge.  Although the examiner did not specifically consider the appellant's lay statements that he had hearing loss since service, the Board finds these statements to be not credible herein.  Therefore, the conclusion was based on the limits of medical knowledge or possibility, as opposed to the examiners' particular limitations, and it is consistent with the Board's credibility findings; thus, it is a valid opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  A remand for another opinion would not have a reasonable likelihood of helping substantiate the claim.

A VA examination (Disability Benefits Questionnaire) was provided for the appellant's left eye in November 2013; although the examiner did not provide a nexus opinion, such an opinion is not necessary to make a decision.  A VA examination or opinion was not obtained and is not required regarding a hernia.  

VA has a duty to provide a medical examination or opinion for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); 38 C.F.R. § 3.159(c).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  Either competent lay or medical evidence is required to establish "an indication" that the current disability may be related to the in-service event that is the alleged basis for the current disability.  Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  

Although the appellant is competent to report an injury and observable symptoms and treatment, as discussed below, he is not credible as to the occurrence of an event, injury, or disease during active service to his left eye or for a hernia condition.  There is also no credible evidence of continuous, or persistent and recurrent, symptoms or condition since service.  The appellant's reports of injuries in service for these conditions, as well as his reports of having symptoms since service or since shortly after service, are contradicted by other, more probative evidence.  Further, in the absence of continuity of symptomatology, the appellant is not competent to provide an opinion as to the cause of any current left eye disability or hernia residuals, because each of these conditions may have many causes and involves a complex bodily system that is outside the realm of common lay knowledge.  Thus, there is no in-service injury or disease established, and no competent evidence indicating that a current disability may be related to service event, and VA's duty to provide a VA examination or opinion is not triggered for the left eye or hernia conditions.  See McLendon, 20 Vet. App. at 81-82.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the decided claims.  Any errors committed were not harmful to the essential fairness of the proceedings, and VA has satisfied its duties to inform and assist in this appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

II. Service Connection Claims

As noted above, the appellant's status as a veteran for VA compensation benefits purposes has not yet been established.  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. § 3.6(a).  

An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There are also presumptive provisions for service connection for listed chronic diseases, including sensorineural hearing loss, which is considered an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that a nexus for a listed chronic disease may be based on lay evidence of continuity of symptomatology since service); Fountain v. McDonald, 27 Vet. App. 258 (2015) (noting that VA considers sensorineural hearing loss to be an organic disease of the nervous system); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  These presumptions do not apply, however, to service connection claims based on a period of ACDUTRA (or IDT) service for which veteran status has not previously been established, as in this case.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 22 Vet. App. 167, 171 (2010).  

Nevertheless, the entire record must be considered, and evidence of symptoms or a diagnosis in service, or of persistent and recurrent symptoms since service, could support a link to active service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The appellant is competent to report the circumstances of injury or disease during service, the timing of observable symptoms, when he sought treatment for such symptoms and what his providers told him; and such reports must be considered with his claims.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board, as fact finder, must make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Competent evidence may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  When assessing the credibility of lay statements, the Board may consider factors such as facial plausibility, bias, self-interest, conflicting statements, and consistency with the other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan, 451 F.3d at 1337; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered with other evidence).  

The Board, as fact finder, is also permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).

Lay evidence may not be deemed incredible solely due to a lack of contemporaneous medical evidence, but the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan, 451 F.3d at 1336-37.  An absence of contemporary medical evidence may weight against a claimant's lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation.  Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); see also Fountain, 27 Vet. App. at 272.  

The absence of a record of an event that would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  A foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records, and the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Board may also consider "evidence of a prolonged period without medical complaint, among other factors" as evidence of whether an injury or a disease was incurred in service, which resulted in a chronic or persistent disorder.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

If there is an approximate balance of positive and negative evidence in any aspect of the claim, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  This standard also applies to the question of establishing veteran status.  Donnellan v. Shinseki, 24 Vet. App. 167, 175 (2010).  

Right Ear Hearing Loss 

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is only considered a disability for VA purposes, however, when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).   

With regard to a current disability, the appellant reported in October 2013 that a VA doctor in Birmingham, Alabama, had told him he had some degree of hearing loss in both ears.  During the October 2015 hearing, the appellant testified that he was told he was "deaf in one ear" or had some degree in hearing loss when he sought treatment in Alabama, but that subsequently, providers in California did not see that, although he did not believe he had seen an ear specialist in California.  

During a February 2010 VA audiological consult at the Birmingham, Alabama, the appellant complained of problems with his left ear, stating that he had left ear hearing loss that fluctuated and had been present since basic training in the 1950s.  He reported that this condition had progressed in severity recently, and he described trouble hearing in crowds especially the left side.  The provider stated that initial testing showed severe hearing loss in the left ear and mild to moderate sensorineural hearing loss in the right ear, but that testing after reinstruction showed hearing within normal limits or mild to moderate hearing loss at worst bilaterally.  The provider did not recommend hearing aids based on test results at that time.  

A September 2010 VA examiner in Birmingham diagnosed mild sensorineural hearing loss in the right ear, and normal hearing in the left ear.  Testing results met the VA disability criteria for the right ear, with pure tone thresholds of 30-35 decibels from the 1000 to 4000 Hertz levels, and a speech recognition score of 84 percent.  (Testing in the left ear did not meet VA's disability criteria, with pure tone thresholds of 30 decibels at only the 3000 and 4000 Hertz levels, and thresholds of 25 decibels at the other levels; and a speech recognition score of 94 percent.)  

Resolving doubt in the appellant's favor, a current right ear hearing loss disability is established based on the September 2010 VA examination results.  38 C.F.R. §§ 3.102, 3.385.  Nevertheless, the weight of the evidence does not show a link between this current disability and active service.  38 C.F.R. §§ 3.6, 3.303.

The appellant contends that his right ear hearing loss disability is due to noise exposure during training in 1958.  As discussed below, he has asserted at times that he has had hearing difficulties since immediately after an explosion during training in service, that he and a friend noticed hearing loss within one year after service, and that he sought treatment shortly after service.  The appellant is competent to report the circumstances of his noise exposure during service, as well as the timing of his noticeable symptoms and when he sought treatment for such symptoms.  His statements in this regard, however, are rejected as not credible due to being inconsistent, in conflict with more probative evidence, and illogical at times.  

During the September 2010 VA audiological examination, the appellant reported that he noticed immediate hearing difficulty after a "simulator" exploded a few feet from him without the use of ear protection during basic training in 1958.  The appellant denied any post-service noise exposure, stating that he worked in a dry cleaning business and had no recreational noise exposure.  As noted above, testing during this examination resulted in a diagnosis of mild hearing loss on the right side and normal hearing (for VA disability purposes) on the left side.  

Similarly, in a November 2013 statement for his claim, the appellant reported that he "always had a problem" with his ears, and that it began when a hand grenade blew up near him in a mine during training in service.

During the October 2015 hearing, the appellant testified that he believed his right ear hearing loss was due to noise exposure from M160 bullets and a hand grenade explosion during his training as a rifleman.  He reported that this explosion was the same one that he asserts injured his left eye and resulted in a scar below the left eye.  The appellant testified that he first noticed hearing problems "maybe within a year" after service.  He explained that he was at a movie theater with a lady, and she told him that he could not hear her out of his right side, so she moved to his other side.  The appellant also stated that he thought he might have a little deafness at that time because he thought the movie was "too loud."  

The appellant's testimony in October 2015 that he first noticed hearing difficulties within a year after service contradicts his report during the September 2010 VA examination that he noticed hearing difficulties immediately after a hand grenade explosion during his period of training in service.  Further, if the appellant was having trouble hearing while at a theater, it would be reasonable for him to think the movie was too quiet, not too loud; thus, this testimony is somewhat illogical.

The appellant's available service personnel records confirm that he completed basic combat training as an artillery trainee starting in January 1958, including rifle and weapons arms training, and he received a rifle marksman medal in February 1958.  He then completed service school for supply handling, and he was released from this period of active duty for training (ACDUTRA) in July 1958.  The appellant's artillery and rifle training would be consistent with hazardous noise exposure.

The appellant's available service treatment records showed hearing test results of 15/15 using a whisper test, with no diagnosed clinical abnormality.  The appellant denied ear trouble, but there was no specific question as to hearing loss.  See Reports of Medical History and Reports of Medical Examination dated in August 1956 (for enlistment), January 1958 and June 1958 (for active duty for training period), and October 1958 (prior to December 1958 discharge).  There were no records of any complaints or treatment for hearing difficulties or an explosion. The September 2010 VA examiner noted that the whispered voice test would have missed any unilateral hearing loss or high frequency hearing loss if it were present.  

Additionally, the June 1958 and October 1958 examinations, after the completion of the appellant's basic combat training, found no abnormalities of the eyes or skin.  Although the October 1958 Report of Medical Examination recorded identifying marks on the pectoral, calf, and deltoid, no scar near the left eye was recorded.  

Because the October 1958 report noted other visible marks on the appellant's skin, it would be expected that, if he had a scar near his left eye at that time, this would have been recorded at that time.  Thus, the absence of this notation is evidence against the appellant's testimony during the 2015 hearing that he had a left eye scar as a result of an explosion during training, and points to the absence of an explosion.  The appellant also testified in October 2015 that he sought treatment for his left eye after the hand grenade exploded in front of him during training, but that he was just given "a salt peter pill" and was off duty for one to two days.  The appellant did not claim to have sought treatment for any hearing difficulties at that time, despite his assertion during the 2010 VA examination that he had immediate hearing difficulties after an explosion in service.  It would be expected that, if the appellant sought treatment as a result of this explosion, he would have reported all problems that he noticed at that time, to include any hearing difficulties.  Further, the appellant's testimony of being given a "salt peter pill" for an injury to his eye or a wound on his face, let alone for any hearing problems, simply is not logical.  These inconsistencies also weigh against the occurrence of an explosion in service.

The first available post-service medical records are dated in April 1992.  In a May 1992 VA treatment record, the appellant requested an evaluation for hearing and stated that he had been having decreased hearing since being "at a firing range."  The appellant did not specify which ear was affected, or whether both ears were affected.  There are no hearing test results or interpretations prior to February 2010, and no indication of whether there was temporary or chronic hearing loss in 1992.  

Notably, the appellant did not mention being near any explosion during this treatment session, in contrast to his assertion during the 2010 examination that he first noticed hearing problems after a simulator explosion in service.  An explosion is much different in character than general activities on a firing range, especially in light of the appellant's report during the 2015 hearing that he also injured his left eye.  It is reasonable to infer that, if the appellant had suffered hearing difficulties since an explosion in service, he would have specified this injury.  Moreover, the appellant did not indicate the timing of the firing range exposure, to include whether it was during service or afterwards at a civilian firing range.  He also did not report any prior treatment, or indicate how long his hearing problems had been present.

More recently, in August 2006 and December 2006, VA records for a pre-operative assessment for a hernia operation did not check that the appellant had "impaired hearing," although they did check that he had right eye visual impairment.  

It is reasonable to infer that, because the medical provider checked visual impairment that was not related to the hernia surgery itself in 2006, if the appellant also had any hearing difficulties at these times, the provider would have checked the box for impaired hearing.  Thus, the absence of this information in the records is probative of whether the appellant actually had right ear hearing loss in 2006.

Significantly, in a February 2010 VA audiological consult in Birmingham, Alabama, the appellant reported that he had left ear hearing loss that fluctuated and had been present since basic training in the 1950s.  He indicated that this condition seemed to have progressed in severity recently, and he described trouble hearing in crowds especially on the left side.  As noted above, testing during this consult initially showed mild to moderate hearing loss on the right side and severe hearing loss on the left side, but the appellant's hearing was found to be within normal limits or only mild to moderate hearing loss at worst after reinstruction.  

The appellant's specific reports of having left ear hearing loss since service during this 2010 treatment session are directly contradictory to his assertions of having right ear hearing loss since service for the purposes of his claim.  Further, the appellant's reports for treatment purposes have high probative value because he had an incentive to tell the truth to receive proper care.  See Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  As such, this evidence significantly lessens the credibility of the appellant's assertions of having right ear hearing loss since training in service.

Additionally, there is conflicting evidence as to when the appellant first sought treatment for hearing problems.  In a May 1993 claim for nonservice-connected pension, the appellant reported treatment at the VA hospital in Salt Lake City since April 1992 in the audiology and other clinics.  He did not identify any prior VA or private treatment for hearing problems, and VA records from April 1992 forward have been obtained; as noted above, he complained of decreased hearing loss in May 1992 for treatment at the Salt Lake City VA facility.  Similarly, in his December 2009 service connection claim for right ear hearing loss, the appellant only reported receiving treatment at VA facilities.  In contrast, the appellant testified in October 2015 that his private family doctor, Dr. Akins, did hearing tests in the past by tapping him with an instrument on the side of the jaw to see if he could hear a "ding" sound, but that those records were not available.  

The appellant's 2015 testimony was given after his claim for hearing loss had been denied several times by the RO starting in October 2010; thus, his testimony of having prior private treatment may have been influenced by self-interest.  See Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  Further, the appellant's report in 1993 that he had treatment from 1992 forward for his hearing and other conditions was much closer in time to the actual treatment than his reports in 2015.  It is reasonable to infer that, if the appellant had received private treatment at that time, he would have reported such treatment.  Additionally, although not all SSA records were available, the August 1993 SSA decision noted multiple impairments, but no hearing impairment.  The list of medical records obtained included VA facilities and several private providers, but not Dr. Akins.  The appellant has also reported a history of heavy alcohol and drug use during and after service, including alcohol from 1958 to 1964, and drug use as recently as 2007.  See, e.g., May 2012 VA treatment record; October 2015 hearing transcript.  The appellant's memory as to the timing of his symptoms and when he sought treatment may be faulty due to the passage of time or other factors, such that he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

In light of the above, the more probative evidence suggests that the appellant did not seek treatment during service or shortly after service for hearing difficulties, and that he first sought treatment for hearing in May 1992, more than 40 years after his service in 1958.  A significant lapse in time between service and post-service treatment may weigh against service incurrence.  Maxson, 230 F.3d at 1333.  

In sum, the appellant's reports of having right ear hearing loss during service, or within one year after service; of being exposed to an explosion during service in addition to rifle training; and of having treatment for hearing difficulties close in time to service, are not credible.  These determinations are not solely due to a lack of corroborating medical records.  As discussed above, there is no medical evidence of hearing difficulties or exposure to an explosion during active service.  More importantly, there is also evidence that directly contradicts the appellant's more recent statements as to the nature and timing of his injury, symptoms, and treatment.  

In particular, in February 2010 for treatment purposes, the appellant specifically reported only left ear hearing loss as having been present since basic training in 1958, and he complained of only left ear hearing difficulties in the present as well.  The appellant has also made inconsistent statements during his appeal as to whether he noticed hearing difficulties during service immediately after an explosion, or whether he first noticed hearing problems in the first year after service.  He also made illogical statements about thinking he had hearing problems within one year after service because a movie was too loud, and about receiving treatment with a "salt peter pill" in service for injuries after the explosion.  The evidence regarding whether an explosion occurred is inconsistent, including the lack of a noted left eye scar in 1958 service examinations despite the appellant's assertion that he incurred the scar in the same explosion and notations of other marks on his skin, as well as not reporting an explosion as opposed to exposure on a firing range when he sought treatment for decreased hearing in 1992.  The appellant's testimony in 2015 that he had private treatment prior to 1992 was inconsistent with his earlier reports in 1993 and 2009, prior to the denial of his claim, that he received only VA treatment for hearing from 1992 forward.  Further, medical providers did not identify hearing impairment on two occasions in 2006, when it would be expected that they would identify such impairment if it were present because they did identify visual impairment, which was also not directly related to the procedure being performed.  

There is also no competent evidence of a link between the appellant's current right ear hearing loss and his active service, to include exposure to noise from gunfire on the rifle range.  Although the appellant has asserted that his current disability is due to noise exposure in service, he is not competent, as a lay witness, to offer such an opinion, in the absence of continuity of symptomatology.  Rather, the complexity of the ear and involved neurological system for sensorineural hearing loss requires medical expertise to review and interpret the evidence and offer such an opinion.  See Jandreau, 492 F.3d at 1376-77.  

The September 2010 VA examiner stated that the whispered voice test in the appellant's service evaluations was used to determine gross deviations in hearing, but that it likely would have missed any unilateral hearing loss or high frequency hearing loss.  The examiner stated that frequency-specific audiometric data was needed to determine whether noise exposure caused a hearing loss, but there was no frequency-specific information in the file from the appellant's period of service.  As such, the examiner could not give an opinion without speculation as to whether the appellant's current right ear hearing loss was due to noise exposure in service.   

After concluding that an opinion could not be provided without speculation, the VA examiner noted that the appellant had reported being exposed to a loud explosion of a simulator a few feet from him without ear protection.  Based on this report, the examiner stated that loud noise can cause high frequency hearing loss, and the loss displayed during the examination was more severe in the high frequency range.  Again, the Board finds the appellant to be not credible in regard to the occurrence of an explosion of a hand grenade or simulator during service, as well as to having immediately hearing difficulties after such an explosion, and these reports are rejected.  Thus, the examiner's statement based on such factual history has little to no probative value and is insufficient to establish a link to the appellant's service.  The examiner did not suggest that the appellant's hearing loss due to noise exposure in service would have a delayed onset, nor has the appellant asserted that this was the case.  Rather, the examiner's comments were made after noting that frequency-specific audiometric during service, to include as to high frequency hearing loss, would be needed to provide an opinion without speculation.  

There is no other medical opinion linking the appellant's current disability to service, or any competent suggestion of a link, in light of the Board's findings that the appellant is not credible regarding persistent right ear hearing loss symptoms since service.  The appellant has not asserted that a medical professional told him that his current disability was incurred as a result of injury or disease in service.

In sum, the preponderance of the evidence is against entitlement to service connection for right ear hearing loss; the benefit-of-the-doubt doctrine does not apply, and this claim must be denied.  38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385.

Left Eye Disability

The appellant contends that his current left eye glaucoma is due to an injury during training in service; however, there are also other currently diagnosed left conditions.  

The November 2013 VA examiner and VA treating providers diagnosed left eye conditions of open angle recession glaucoma (OAG), which was first diagnosed in November 2004, and mild epiretinal membrane and early cataract, both of which were noted to be not significant.  See also, e.g., VA optometry and ophthalmology records in July 2008 and May 2012.  A July 2008 VA optometry clinic record also noted physiologic versus traumatic anisocoria that was stable and longstanding.  Anisocoria means inequality in the diameter of the pupils.  See Dorland's Illustrated Medical Dictionary 93 (31st ed. 2007).  The appellant underwent glaucoma surgery for the left eye in December 2012.  VA optometry and ophthalmology records in August 2013 assessed refractive error/presbyopia; the appellant complained of blurring and gradually worsening near sight bilaterally, and that his eyes feel like they are burning at times and he wanted new glasses. 

Refractive error of the eye, as such, is not eligible for service connection; however, it may be service-connected if it was subject to, or aggravated by, a superimposed injury or disease during active service to result in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).   

The appellant asserts that his current left eye glaucoma is due to an injury to his left eye during service, resulting in a scar below the left eye.  As discussed below, he has described the injury in different ways, and he has reported at various times that he did not have vision problems at the time of injury, and that he did have problems and sought treatment during and after service.  The appellant is competent to report the nature and circumstances of an eye injury during service, as well as the timing of his noticeable symptoms and when he sought treatment for such symptoms.  His statements in this regard, however, are rejected as not credible due to being inconsistent, in conflict with more probative evidence, and illogical at times.  

For VA treatment purposes regarding his eyes, prior to his December 2009 claim for service connection, the appellant reported several times, including in July 2008, that he was a boxer many years ago; he did not mention any injury in service.  

In his December 2009 claim, the appellant reported that his eye condition began in April 1958, and that he was treated by his family doctor after discharge in 1958.  

In August 2010, the appellant asserted for his claim that glaucoma may have been caused by an injury in basic training when a "rock flew up" and hit him in the eye.

Thereafter, VA treatment records continued to note a history of boxing; however, the appellant also reported being hit by a particle in his left eye in 1958, which was noted as "? [s]hrapnel."  See, e.g., April 2012, May 2012, and August 2013 VA treatment records.  The appellant reported for treatment in April 2012 that he had "no visual consequence after" a particle reportedly hit his left eye in 1958.

In an October 2013 statement for his claim, the appellant reported that he "got hit with some kind of particle" on the left side of his eye when he was in basic training.

During the November 2013 VA examination for his eye, the appellant reported trauma to the left eye in 1958 while in basic training that he believed may have led to glaucoma.  He did not specify the type of trauma or mention a history of boxing.  The VA examiner noted glaucoma left eye possible angle recession from trauma.

During the October 2015 hearing, the appellant testified that a "hand grenade" went off in front of him while crawling during rifle training, and that he now had a little scar under his left eye as a result of this injury.  He reported that he sought treatment right after this happened, but he was just given a "salt peter pill" and was off duty for one or two days.  The appellant also testified that he did not have any vision problems at that point, although he stated that he "doctored" himself.  He also stated that he went to his family doctor, Dr. Akins, shortly after service for treatment, but those records were not available.  In addition, the appellant testified that he had problems seeing things and would wear dark shades after his injury in service, and that he began to have more problems as he got older.  The appellant stated that he now saw redness in his eye and was sensitive to sunlight.  

The appellant's 2015 testimony that he had a left eye injury and scar due to an explosion of a hand grenade in service is much different in character than his prior reports of having a "rock" or an unspecified "particle" fly into his eye.  Further, the appellant only reported a past history of boxing when seeking treatment for his eyes prior to filing his service connection claim in December 2009, even after he was diagnosed with glaucoma in 2004, which has been noted to be possibly due to trauma.  It is reasonable to infer that, if the appellant had suffered an injury to the left eye area due to an explosion of a hand grenade in service, he would have specified this injury or trauma along with his history of boxing, for which he did not expressly note an eye injury, for treatment.  Further, it is reasonable to infer that the appellant may have sustained injuries to the face and left eye area, which could result in scarring, as a result of boxing due to the physical nature of this sport that is common knowledge.  The appellant's reports for treatment purposes have high probative value because he had an incentive to tell the truth to receive proper care.  See Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  Additionally, the appellant's reports of having an injury during service that was noted as possibly shrapnel, and reporting an injury from a hand grenade during the 2015 hearing, only after he filed his claim for service connection suggests that these reports may have been influenced by his self-interest.  Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  These factors lessen the credibility of the reports of an eye injury in service.  

In addition, the appellant's testimony during the October 2015 hearing was internally inconsistent regarding the timing of his left eye symptoms.  He stated both that he did not have eye problems at the time of the asserted injury during training in service, and that he did have problems seeing things and would wear dark shades after the injury.  The appellant also stated that he sought treatment after the injury and was given a "salt peter pill" and taken off duty, and that he only doctored himself and sought treatment from Dr. Akins after service.  These contradictory statements cast doubt on the appellant's credibility in this regard.

Further, the appellant only reported having left eye symptoms beginning in 1958 and having treatment after service in 1958, for the purpose of his claim, in his December 2009 claim and through inconsistent statements during the hearing.  In contrast, the appellant reported for VA treatment purposes in April 2012 that he had "no visual consequence after" a particle reportedly hit his left eye in 1958, which he also stated at times during the 2015 hearing.  Again, the appellant's report for treatment purposes has more probative value than statements solely for his claim.

Significantly, the appellant's available service treatment records directly contradict his more recent assertions of having left eye symptoms or a scar due to an injury in service.  In his August 1958 enlistment examination for the Reserve, the appellant had 20/20 distant vision in the left eye, and no clinical abnormality.  In his January 1958 examination for entry into ACDUTRA, he had left eye distant vision of 20/30.  At a February 1958 ophthalmic consultation, his vision without correction was noted to be 20/25 in the left eye, with no prescription.  At his June 1958 examination for release from ACDUTRA, the appellant specifically denied "eye trouble," and he again had 20/20 distant vision.  At the October 1958 examination shortly before discharge from service, the appellant again denied having "eye trouble," and no clinical abnormalities were found, with 20/20 distant vision in the left eye.  This examination report noted identifying marks on the appellant's pectoral, calf, and deltoid, but no scar near the left eye.  There were no records of any complaints or treatment for any explosion or eye injury. 

As noted above, because the October 1958 report noted other visible marks on the appellant's skin, it would be expected that, if he had a scar near his left eye at that time, this would have been recorded at that time.  Thus, the absence of this notation is evidence against the appellant's assertions for his claim that he had a left eye scar as a result of an injury during service, and points to the absence of an explosion or other injury.  Further, as noted above, the appellant's testimony in October 2015 that he was given a "salt peter pill" for an injury to his eye or a wound on his face is not logical and weighs against the occurrence of an explosion or injury near the eye.  Additionally, the appellant's vision tests showed similar results in June 1958 and October 1958, after completion of basic combat training, as in August 1956 for enlistment and in January 1958 for entry into ACDUTRA. He had 20/20 vision on both tests after training, and he affirmatively denied eye trouble at those times.  

The first available post-service medical records are dated in April 1992.  Similarly, in his May 1993 claim for nonservice-connected pension, the appellant reported VA treatment at the VA hospital in Salt Lake City since April 1992 in the optometry and other clinics for various conditions; he did not report prior treatment.  A December 1992 VA optometry clinic record from Salt Lake City noted no history of glaucoma, and assessed mild astigmatism.  The appellant also did not report any prior treatment or an eye injury in service at that time.  Records obtained from the SSA dated in 1992 and 1993 also noted reduced visual acuity.  An August 1998 VA general medical examination for prior unrelated claims noted that the appellant wore eyeglasses, but there was no mention of any prior injury.  In May 2001, the appellant again identified treatment for an eye condition only at various VA facilities.  Although the appellant reported treatment in 1958 from Dr. Akins in his December 2009 claim for service connection and referred to past treatment from Dr. Akins during the 2015 hearing, these reports were made more than 50 years after the alleged treatment and for the purposes of the appellant's claim for benefits.  

The appellant's reports during service, as well as objective notations by service examiners, were contemporaneous in time to the alleged injury and symptoms.  They are much more probative and credible than the appellant's assertions more than 50 years later and for the purposes of a claim for monetary benefits.  Further, the appellant's reports concerning prior treatment before his claim for service connection benefits for his left eye have some probative value as to the timing of his treatment.  As noted above, the appellant also has a history of heavy alcohol and drug use during and after service, including alcohol from 1958 to 1964, and drug use as recently as 2007.  See, e.g., May 2012 VA treatment record; October 2015 hearing transcript.  The appellant's memory as to the timing of his symptoms and when he sought treatment may be faulty due to the passage of time or other factors, such that he is not a reliable historian.  See Seng v., 584 F.3d at 19.  

All of this evidence lessens the credibility of the appellant's assertions of having a scar or vision difficulties of the left eye since an injury during service, or left eye difficulties or private treatment shortly after service, or at any point prior to 1992.  Further, a significant lapse in time between service and post-service treatment may weigh against service incurrence.  Maxson, 230 F.3d at 1333.  

In sum, the appellant's reports of having a left eye scar or vision problems during service, or shortly after service; of being exposed to an explosion during service and suffering a scar near the left eye; and of having treatment for left eye problems close in time to service, are not credible.  These determinations are not solely due to a lack of corroborating medical records.  As discussed above, there is no medical evidence of eye difficulties or exposure to an explosion during active service.  More importantly, there is also evidence that directly contradicts the appellant's more recent statements as to the nature and timing of his injury, symptoms, and treatment.  

In particular, the appellant expressly denied eye problems, and his vision was 20/20, in two service examinations in 1958 after his basic training; and no left eye scar was noted in either report, despite noting other physical marks in October 1958.  He also denied any visual consequence during service in April 2012.  The appellant made inconsistent statements about the nature of an eye injury in service and whether he had symptoms or sought treatment during service or shortly after service, and he made illogical statements about receiving treatment with a "salt peter pill" in service for injuries after an explosion.  The appellant had a history of boxing that may have resulted in trauma to the face, to include a scar in the eye area, and he only reported this history prior to his claim.  The appellant's reports in 2009 and in 2015 that he had private treatment prior to 1992 was inconsistent with his earlier reports in 1993 and 2001, that he received only VA treatment that began in 1992.  

There is also no competent evidence of a link between the appellant's current left eye diagnoses, to include glaucoma, and his active service.  Although the appellant has asserted that his current disability is due to an injury in service, he is not competent, as a lay witness, to offer such an opinion, in the absence of continuity of symptomatology.  This is especially true in light of the rejection of his reports of injury in service as being not credible.  Rather, the complexity of the eye and involved neurological system requires medical expertise to review and interpret the evidence and offer such an opinion.  See Jandreau, 492 F.3d at 1376-77.  

There is no medical opinion linking any of the appellant's currently diagnosed left eye disabilities to service, or any competent suggestion of a link.  In October 2013, the appellant stated that the doctor who operated on his left eye (which occurred in 2012) had told him that a particle hitting his left eye in service could have caused his glaucoma.  Similarly, during the October 2015 hearing, the appellant testified that his doctor had told him that any eye damage could cause glaucoma.  The appellant is competent to report the what his doctors told him about his condition.  See Jandreau, 492 F.3d at 1376-77.  As noted above, the appellant's VA treatment records for his eye conditions noted a history of boxing, as well as his report of an eye injury in service in records after December 2009.  A July 2008 VA optometry clinic record noted that his anisocoria (or unequal pupil size) was longstanding and may have been due to trauma, and the November 2013 VA examiner noted that the appellant's left eye glaucoma may be related to trauma.  Nevertheless, in light of the Board's rejection of the appellant's reports of an eye injury during service, any opinions based on the appellant's report of an injury during service have little or no probative and are not sufficient to establish a link to service.  

There is no other suggestion of a link to service.  Although the appellant had astigmatism in 1992 and wore eyeglasses as of 1998, he was not diagnosed with glaucoma until 2004.  There is no indication that eyeglasses were due to a condition other than refractive error/presbyopia.  There is also no suggestion that any refractive error that may have been present in service was worsened or resulted in additional disability as a result of service.  See 38 C.F.R. §§ 3.303(c), 4.9.  Rather, the appellant had 20/20 left eye vision and denied eye problems twice in 1958.

In sum, the preponderance of the evidence is against entitlement to service connection for a left eye disability; the benefit-of-the-doubt doctrine does not apply, and this claim must be denied.  38 C.F.R. §§ 3.6, 3.102, 3.303.

Hernia

The medical evidence confirms that the appellant underwent surgery for umbilical hernia repair in December 2006, and he reported in an August 2007 treatment that he no more abdominal pain after that surgery.  There is no evidence of an actual hernia since the appellant's August 2010 claim for a hernia condition; however, he may have surgical residuals, to include a scar.  Thus, a disability is established.

The appellant contends that he has a current hernia condition due to an injury in active service, with pain since that time, until his hernia operation in 2006.  As discussed below, he has described the asserted injury in service in very different ways, he has reported symptoms in both the abdomen and the groin, and the medical evidence of symptoms and a diagnosis of a hernia are inconsistent with the development of a hernia during service.  The appellant is competent to report the nature and circumstances of an injury to the abdomen or groin during service, as well as the timing of his noticeable symptoms and when he sought treatment for such symptoms.  His statements in this regard, however, are rejected as not credible due to being inconsistent and in conflict with more probative evidence.  

During the October 2015 hearing, the appellant testified that he did not know how his hernia started, but that he used to have to lift weights and lift 5-gallon jugs of gasoline during service as a supply handler.  He stated that he heard something "click" one day, but he did not pay attention to it at the time.  The appellant testified that he did not personally notice a hernia, but that his private family doctor, Dr. Akins, had noted that he was sore when touching his stomach.  The appellant stated that a hernia did not "show" until later years, but that he was always sore until the hernia was removed by VA, and he had no more soreness afterwards.  The appellant testified that no one mentioned him having a hernia during service, but that he would complain of being sore "down there" and he thought it was due to sex.  

The appellant made similar assertions regarding in-service injury and symptoms in statements received in October and November 2013.  The appellant stated that the doctor who operated on his hernia told him that it could have come from lifting gas cans while working in supplies; and that he had "hernia problems" when he had to march on different drills and lift heavy gas cans for his job duties in service.

The appellant has also reported a very different mechanism of injury for a hernia in service.  In a September 2010 statement, the appellant stated that he "strongly believe[d]" that his hernia condition was directly related to an accident while jumping from a helicopter during active service.  In another October 2013 report, the appellant asserted that, while in basic training, they would drop supplies from a helicopter or plane, and that once the supplies were dropped, his duty was to try to jump as close to where the supplies landed as possible.  In an August 1998 VA examination pertaining to a back disability, the appellant also reported that he completed parachute jumps while delivering supplies in service.  Similarly, he reported injuring his back when jumping from a helicopter in 1958 in a June 1992 private record and an August 1992 VA neurological clinic record.

As noted above, the appellant's service personnel records show that he completed basic combat training and training for supply handling, and that his military occupational specialty was a supply handler.  These types of training and duties would be consistent with carrying heavy items; however, they would not be consistent with jumping out of a plane or helicopter.  Further, there is no evidence that the appellant received any training or badges for parachuting, paratrooper, or air service of any kind.  This is the type of information that would be expected to be included in the appellant's available service personnel records, including his DD Form 214 and Enlisted Qualification Record.  Thus, the absence of such information weighs against the appellant's assertions of injuring himself and suffering a hernia from such jumping out of a plane or helicopter in service.  In addition, the extremely different nature of the appellant's reports of how he injured himself during service weighs against his general credibility in this regard.

The appellant's available service treatment records do not show any pertinent complaints or abnormalities relating to a hernia or soreness in the abdomen or groin.  There is a record of treatment for problems with the genitalia, but no complaints concerning the stomach or navel or general soreness as reported by the appellant.  

Post-service VA treatment records included an emergency record from the Salt Lak City VA facility, that appears to be from 1992, which noted that the appellant complained of lower abdomen and groin pain for three months that was worse that day; no hernia diagnosis was given.  A May 1993 VA urology clinic record noted swelling in the scrotum, penis, and groin; however, examination of the groin revealed "no hernia."  A July 1993 VA treatment record again noted swelling in the groin and penis over the weekend, but no hernia diagnosis was given.  

In August 1998 VA examinations for a back disability claim, the appellant complained of pain in both groins and "in the spleen area," which he demonstrated by rubbing his entire upper abdomen, although the examiner noted that the appellant's answers were vague.  The appellant's abdomen was soft, non-tender, with no mass; the liver and spleen were not palpable; there was scar on the right lower quadrant; and the examiner stated that there was "no hernia" found.

In an August 2000 VA treatment session, the appellant complained of intermittent abdominal pain for one year, which was worse when he was taking Edolac.  He reported some groin swelling and was noted to have had recurrent herpetic infections.  His abdomen was slightly tender but soft, and the diagnosis was gastroesophageal reflux disease (GERD) and genital herpes.

An August 2006 VA treatment reflected a preoperative assessment for umbilical hernia repair.  The signed consent form indicated that the procedure was for abdomen hernia umbilical repair, and explained that that condition was "[u]mbilical hernia (a weakness in connective tissue or muscle around the belly button that allows intestine and abdominal lining/fat to push through)."  The procedure was performed in December 2006, after a similar preoperative assessment.

As summarized above, for treatment purposes in 1992, 1993, and 2000, the appellant identified the onset of has abdominal and/or groin pain as recent, ranging from three months to one year.  These statements are directly contradictory to the appellant's statement for his appeal that he "always" had soreness, and that he had soreness in the groin or abdomen on a persistent and recurrent basis since service.  Again, the appellant's reports for treatment purposes have high probative value because he had an incentive to tell the truth to receive proper care.  See Fed.R.Evid. 803(4).  It is reasonable to infer that, if the appellant had been having chronic or longstanding pain in the abdomen or groin, or that he associated its onset with a certain injury, he would have reported this timing of his symptoms for treatment at these times.  Thus, the absence of those notations weighs against the appellant's contradictory assertions of having ongoing symptoms in the abdomen or groin for his claim for benefits.  He is not credible in this regard.

Additionally, the appellant's complaints of pain in the groin or abdomen were affirmatively diagnosed as other conditions, and a hernia was not found by medical professionals in 1993 and 1998.  Although the appellant is competent to report his observable symptoms such as pain and soreness, he is not competent, as a lay witness, to identify the particular diagnosis to account for his symptoms.  Rather, the appellant's complex medical history, including multiple conditions that could affect the groin and stomach or abdominal areas, requires medical expertise to review and interpret the evidence in this regard.  Jandreau, 492 F.3d at 1376-77.  

The appellant's reports regarding the timing of his symptoms for treatment purposes in the 1990s, as well as objective notations by medical professionals of no hernia, as opposed to other diagnosed conditions in the groin and abdomen, were contemporaneous in time to the alleged symptoms.  They are much more probative and credible than the appellant's assertions more than 50 years later and for the purposes of a claim for monetary benefits.  As noted above, the appellant also has a history of heavy alcohol and drug use during and after service, including alcohol from 1958 to 1964, and drug use as recently as 2007.  See, e.g., May 2012 VA treatment record; October 2015 hearing transcript.  The appellant's memory as to the timing of his symptoms may be faulty due to the passage of time or other factors, such that he is not a reliable historian.

In sum, the appellant's reports of having persistent or ongoing symptoms in the groin and/or abdomen since service, which he asserts were eventually diagnosed as a hernia, are not credible.  These determinations are not solely due to a lack of corroborating medical records.  As discussed above, there is no medical evidence of complaints of soreness, pain, or hernia symptoms in the abdomen or groin, as opposed to other symptoms on the genitalia, during active service.  More importantly, there is also evidence that directly contradicts the appellant's more recent statements as to the nature and timing of his injuries and symptoms.  

Again, the appellant expressly identified the timing of his symptoms as lasting no more than one year from 1992 forward, and examination found no hernia twice in the 1990s, although other conditions were diagnosed and the appellant's symptoms appeared to have resolved with treatment.  The appellant also made very inconsistent statements about the nature of his alleged injury in service, including claiming that his hernia was due to jumping out of a plane or helicopter, which is in no way supported by his service record, training, or duties.    

There is also no competent evidence of a link between the appellant's current hernia condition, status post-surgical removal, and his active service.  The appellant is not competent, as a lay witness, to offer an opinion that his hernia was incurred during active service, especially in light of the Board's finding that he did not have persistent symptoms since service.  Rather, the appellant's complex medical history, including other diagnosed conditions affecting the abdominal and groin areas, require medical expertise to review and interpret the evidence and offer such an opinion.  See Jandreau, 492 F.3d at 1376-77.  

The appellant reported in October 2013 that the doctor who operated on his hernia (in 2006) told him that it could have come from lifting gas cans while working in supplies in service.  He is competent to report what his provider told him, although no such opinion is documented in the medical records.  Further, it appears that any such opinion would have been based on the appellant's reports of having persistent symptoms since lifting a gas can in service, which have been rejected by the Board as not credible.  Thus, any such opinion would have little or no probative value, and it is insufficient to establish a link to service.

In sum, the preponderance of the evidence is against entitlement to service connection for a hernia condition; the benefit-of-the-doubt doctrine does not apply, and this claim must be denied.  38 C.F.R. §§ 3.6, 3.102, 3.303.

III. Claim to Reopen

The RO previously denied service connection for hypertension in a June 1993 rating decision, and notified the appellant of this determination and his appellate rights in a July 1993 letter.  This denial was based on findings that the appellant's blood pressure readings were normal in service, and the evidence did not establish incurrence during service or continuity of symptomatology since service.  The appellant did not appeal from this denial, and no new and material evidence was received within one year of the notice letter.  Although there were VA treatment records dated within one year of the July 1993 notice letter, they showed continued treatment for hypertension, with no additional evidence regarding the timing of the appellant's symptoms or initial diagnosis or a suggestion of a link to his active service; thus, they were not material to his issue.  Therefore, this RO denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In determining whether submitted evidence is new and material, the evidence is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.  It does not require that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. 120-21.  Rather, newly submitted evidence must pertain to "an unestablished fact necessary to substantiate the claim," and VA must consider whether the newly submitted evidence would trigger VA's duty to assist if the claim were reopened, including the potential provision of a VA examination or opinion to assess whether there is a nexus between a current disability and the veteran's service.  Id. at 117-18.  

At the time of the last final denial, the evidence included the appellant's available service treatment records.  These included the August 1956 enlistment examination reports, the January 1958 examination for entry into active duty for training (ACDUTRA) service, the June 1958 examination for separation from this period of ACDUTRA, and the October 1958 examination reports, shortly before the appellant's discharge from the Reserve in December 1958.  The appellant denied any history of high blood pressure in all of this examinations, no clinical abnormality was found, and his blood pressure readings were within normal limits.  There was no diagnosis of hypertension or elevated blood pressure during service.  

The claims file includes VA treatment records from multiple facilities, dated from 1992 through 2015.  An April 1992 record noted that the appellant's blood pressure medication had been changed from an Ace inhibitor to a diuretic without improvement, and he was requesting care for blood pressure.  A private record from Dr. Smith in June 1992 also noted a history of hypertension.  In his March 1993 claim, the appellant asserted that he had high blood pressure due to stress.  In a May 1993 claim for pension benefits, the appellant reported being followed at the Salt Lake City VA hospital since April 1992 for several conditions, and that doctors had told him he had problems due to fluctuating blood pressure and other conditions.   

Since the last final denial, the appellant has reported continued treatment for high blood pressure at multiple VA facilities, and those treatment records were obtained. In a November 2013 statement, the appellant reported that his blood pressure had "always been high."  During the October 2015 hearing, the appellant reported that his blood pressure was checked at a VA facility in about 1988, that he currently had hypertension, and that he believed his hypertension was related to taking a pill during service in 1958.  The appellant did not know the type of pill, but he testified that he was told it was to keep him from falling out or fainting in the sun.
 
This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, the timing of the appellant's onset of hypertension and whether it may be related to an event, injury, or disease during active service.  When presumed credible, this evidence raises a reasonable possibility of substantiating the claim and triggers VA's duty to obtain a VA examination and medical opinion; the evidence is new and material, and the claim must be reopened.  38 C.F.R. § 3.156(a).




						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for right ear hearing loss is denied.

New and material evidence having been received; the previously denied service connection claim for hypertension is reopened.

Service connection for residuals of a left eye injury is denied.

Service connection for a hernia condition is denied.


REMAND

As noted above, the appellant served in the U.S. Army Reserve, with a period ACDUTRA for basic and combat training from January 12, 1958, to July 11, 1958, and other Reserve service from the time of his enlistment in August 1956 until his honorable discharge in December 1958.  There were no periods of active duty service.  The appellant claims that his conditions are related to this period of training in 1958.  Thus, it is unnecessary to attempt to obtain any additional service personnel records, to include other possible periods of ACDUTRA or IDT. His service treatment records have been determined to be fire-related, meaning that some records may have been destroyed, although some records have been obtained.

It is unclear if the appellant has been shown to have sleep apnea at any time proximate to, or since, his December 2009 claim for service connection.  A January 2007 sleep study at a private facility resulted in a diagnosis of mild obstructive sleep apnea, based on complaints of snoring, witnessed apneas, and rare dreams.  During the October 2015 hearing, the appellant reported that his sleep apnea was treated with a machine while in Birmingham, but that his providers in California would not give him a machine because it was not working for him.  

VA treatment records include a letter from the Birmingham facility noting that providers needed to check the appellant's CPAP machine, which is for sleep apnea, and a November 2010 VA treatment record from Palo Alto noted that the had lost his CPAP machine and wanted another one.  VA treatment records in May and June 2013 noted that the appellant had two inadequate portable sleep studies, and that his responses to a questionnaire suggested that factors other than obstructive sleep apnea may be interfering with his sleep, including poor sleep hygiene, insomnia associated with a psychiatric disorder, insomnia associated with pain, and insomnia potentially associated with restless leg syndrome (RLS).  Similarly, a May 1992 VA treatment noted that the appellant had not been sleeping for three nights, and he complained of back pain.  In November 2013, the appellant reported problems sleeping due to nightmares.  

Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, as noted above, there are pending service connection claims for a back disorder and psychiatric disorder.

Although available service records show that the appellant denied any trouble sleeping, he testified in October 2015 that, during service, fellow service members would tell him that he was snoring loudly.  There is evidence of a current sleep disorder or persistent symptoms, and the appellant has reported symptoms during service with no directly contradictory evidence of record.  Thus, there is an indication that a current disability may be related to active service, or to pending claims for service-connected conditions.  Thus, VA has a duty to obtain a medical opinion in this regard.  McLendon, 20 Vet. App. at 81-83; 38 C.F.R. § 3.159(c).

The issues of entitlement to service connection for acquired psychiatric disorder, to include PTSD; and claims to reopen for service connection for a back or spine disorder; are inextricably intertwined with the claim for a sleep disorder.  

With regard to hypertension, as discussed above, there is evidence of a current diagnosis, treatment with medications since some point prior to April 1992, and the appellant has asserted that his hypertension may be related to taking a pill of some kind during service.  He testified that he was given a "salt peter pill" at times during service.  VA has a heightened duty to assist and consider the benefit-of-the-doubt rule due to the possibility that some of the appellant's records may have been destroyed in a fire.  Under these circumstances, VA has a duty to provide a VA examination and opinion in this regard.  McLendon, 20 Vet. App. at 81.

The Board is required to remand the issues of entitlement to service connection for residuals of a back injury, thoracic and cervical spine disabilities for issuance of a statement of the case.  Manlincon v. West, 12 Vet App 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should readjudicate the claim for service connection for PTSD.

2.  The AOJ should issue a statement of the case with regard to service connection for residuals of a back injury and disabilities of the low back, thoracic and cervical spines.  These issues should not be certified to the Board unless a timely substantive appeal is received.

3.  Provide the appellant with notice requirements to establish service connection for a sleep disorder on a secondary basis, and allow time for a response. 

4. Then, schedule the appellant for a VA examination to determine the nature and etiology of his hypertension and current sleep disorder, to include sleep apnea.  The examiner should review the entire file, conduct any necessary testing, and respond to the following:

(a)  For a sleep disorder:

(1)  Has the appellant had obstructive sleep apnea at any point during the appeal period, meaning since his December 2009 claim, even if it later resolved?

Or, is there another diagnosable sleep disorder, as separate from symptoms of a psychiatric disorder?

(2)  Did any current sleep disorder, to include sleep apnea, at least as likely as not (probability of 50 percent or more) have its onset during the appellant's ACDUTRA service from January 1958 to July 1958, or is it otherwise the result of a disease or injury during such service? 

(3)  If not, is it at least as likely as not that a current sleep disorder was proximately caused or aggravated (permanently worsened beyond its natural progression) by service-connected disability, to include back or spine disabilities or psychiatric disorder, if they are determined to be service-connected?

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the pes planus disability prior to aggravation?

(b)  Did the appellant's hypertension at least as likely as not have its onset during his ACDUTRA service from January 1958 to July 1958, or is it otherwise the result of a disease or injury during such service? 

The examiner should address the appellant's assertion during the October 2015 hearing that his hypertension is related to a pill he was given in service, as well as the evidence regarding the timing of symptoms.

(c)  For all of the above, the examiner must provide reasons for any opinions.  

The examiner must consider the appellant's reports as to his history and observable symptomatology.  If the examiner rejects lay reports, a reason must be provided for doing so.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If an opinion cannot be provided without speculation, the examiner should state why the needed opinion cannot be provided and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


